                                    FILED
  Case 1:19-cr-00139-RJD DocumentIN51   Filed 10/24/19 Page 1 of 1 PageID #: 103
                                    CLERK'S OFFICE
                                        U.S. DISTRICT COURT E.D.N.Y.

                                        ★ NOV0 4 2019 *
U.S.M.J. LOIS BLOOM                                 ■0^                             DATE:           ofctfv 2V .
                                        BROOKLYN OFFICE
                           CRIMINAL CAUSE FOR PLKAniNG




USA V. Wilburn                                         Docket No.: l:19-cr-00139-RJD



Defendant:                 l/OvlWrKT

        1/^resent        ^not present          ^custody         bail

Defendant's Counsel:

            present      ^not present          ^CJA             LAS             Retained


AUSA:


Interpreter: Nlor                                               Language: MjA-

FTR     (                  3: IS        ^                       Reporter:

U^ase Called
   ^Defendant's First Appearance
jXDefendant: i/^Swom            Arraigned        j^Informed of Rights
   Waiver of Indictment Executed for Defendant
   Superceding Indictment/Information Filed
   Bench Warrant Issued:
\y/befendant Enters(Guiljy/Not Guilty Plea to Count(s) ^ArJi Ifi of the (Superceding)
      Indictment/Information*
   ^Defendant Withdraws Not Guilty Plea and Enters Guilty Plea to
   Count(s)                                           of the (Superceding) Indictment/Information
J/^ourt Finds Factual Basis for the Plea
   Sentencing Set for I /          / "^.o^^at II '/5"
   Sentencing to be Set by Probation
   ^Bail/Bond:    Set        Continued for Defendant               Continued in Custody
  Case Adjourned to      /    /   at
U^ursuant to Federal Rule of Criminal Procedure 11, the Magistrate Judge did administer the
   allocution. A finding has been made that the plea was made knowingly and voluntarily and
   the plea was not coerced. The Magistrate Judge recommends that the plea of guilty be
  accepted.
U^ranscript Ordered
L/t)ther:                                                                   ^               orcU^
